per curiam:
Debemos resolver si el Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito) podía, en el ejercicio de su discreción, atender un recurso de cer-tiorari presentado ante dicho foro cuando la parte allí pe-ticionaria no notificó del recurso al abogado de la parte contraria ni al Tribunal de Primera Instancia dentro del término de cumplimiento estricto dispuesto para ello. A *667continuación reseñaremos los hechos que dieron lugar a la controversia.
I
El 3 de noviembre de 1994 se presentaron varias denun-cias contra Eddie Pérez Suárez (el peticionario), por hechos ocurridos entre el 28 de octubre y el 30 de noviembre de 1993. Específicamente, se le denunció por violaciones a los Arts. 401, 406 y 408 de la Ley de Sustancias Controladas de Puerto Rico, Ley Núm. 4 de 23 de junio de 1971 (24 L.P.R.A. sees. 2401, 2406 y 2408), según enmendadas. Ese mismo día se emitió la orden de arresto, la cual fue diligen-ciada al día siguiente.
Antes de la celebración de la vista preliminar, el peticio-nario presentó una moción de desestimación al amparo de la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Adujo que el Ministerio Público había incurrido en una demora excesiva, al someter los cargos en su contra siete (7) meses después de la supuesta última transacción de sustancias controladas hecha por él. Alegó que esto le ha-bía causado un grave perjuicio y lo había colocado en un estado de indefensión, ya que no podía presentar prueba a su favor y desarrollar una defensa adecuada, en violación al debido proceso de ley que lo cobijaba.
En la vista preliminar, el tribunal determinó que existía causa probable para acusar por dos (2) infracciones al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, supra, y dos (2) al Art. 406, supra. Asimismo, denegó la moción de desestimación presentada y señaló el juicio para el 15 de agosto de 1996.
El 7 de agosto siguiente, el peticionario presentó una segunda moción de desestimación al amparo de la Regla 64(p) de Procedimiento Criminal, supra. En ésta, repro-dujo los mismos planteamientos que en la moción original. (1)
*668Luego de varios reseñalamientos de la vista en su fondo, el 23 de octubre de 1996 el foro de instancia le concedió diez (10) días al Ministerio Público para que se expresara en torno a las mociones presentadas por el peticionario. El Ministerio Público no compareció.
El 14 de noviembre de 1996 el tribunal de instancia dictó una resolución, en la que desestimó las acusaciones contra el peticionario debido a la incuria incurrida por el Ministerio Público, por este último no haber comparecido a contestar las diferentes mociones presentadas, según lo ordenado. Se notificó a las partes y se archivó en los autos una copia de la notificación de esta resolución el 21 de no-viembre de 1996.(2)
El 23 de diciembre de 1996 el Estado Libre Asociado de Puerto Rico (en adelante el E.L.A.) presentó ante el Tribunal de Circuito un recurso de certiorari para cuestionar esta determinación. (3) Varios días después presentó ante dicho foro una moción en la cual señalaba que por error la petición de certiorari no había sido notificada al abogado del peticionario. (4) Además, consignó que en esa misma fe-cha estaba notificando a dicho abogado del recurso presentado. Finalmente, solicitó que el Tribunal de Cir-cuito continuara con los procedimientos apelativos.
Una vez notificado del recurso y enterado del problema con las notificaciones, el licenciado Cruz Ellis, abogado del peticionario, presentó una moción en oposición a que se expidiera el certiorari solicitado. Alegó que como el término para presentar el recurso es de cumplimiento estricto, sólo *669se puede notificar tardíamente a las partes si se justifica la demora detalladamente y a cabalidad. Además, señaló que tampoco se había hecho la notificación correspondiente al tribunal recurrido, en este caso el Tribunal de Primera Ins-tancia, Sala Superior de Aguadilla.(5)
El Tribunal de Circuito emitió una resolución el 21 de enero de 1997, en la que le ordenó al E.L.A. que mostrara causa por la cual no se debía desestimar el recurso por las faltas en la notificación. El E.L.A. compareció, expresando, a su entender, las razones que constituían causa justifi-cada para su incumplimiento con los términos en las res-pectivas notificaciones.
El 28 de octubre de 1997 el Tribunal de Circuito dictó una sentencia, en la que expidió el auto de certiorari soli-citado y revocó la resolución del tribunal de instancia. En cuanto a las faltas en las notificaciones, determinó que ellas eran de naturaleza excusable.
Inconforme con este dictamen, Pérez Suárez acudió ante nos mediante un recurso de certiorari(6) Visto éste, le con-cedimos al E.L.A. un término de veinte (20) días para que mostrara causa por la cual no debíamos expedir el auto solicitado y revocar la sentencia del Tribunal de Circuito por haber éste actuado sin jurisdicción sobre el caso. El E.L.A. ha comparecido a través del Procurador General, *670por lo que estamos en posición de resolver sin ulteriores procedimientos.
I — I h — H
La Regla 33 del Reglamento del Tribunal de Circuito, 4 L.P.R.A. Ap. XXII-A, en lo aquí pertinente, dispone:
Cuando la solicitud de certiorari sea presentada en la Secreta-ría del Tribunal de Circuito de Apelaciones, la parte peticiona-ria deberá notificar a la Secretaría del tribunal recurrido, den-tro de las cuarenta y ocho (48) horas siguientes a la presentación de la solicitud, copia de la misma debidamente sellada con la fecha y la hora de la presentación. El término aquí dispuesto será de cumplimiento estricto. ...
... La parte peticionaria notificará la solicitud de certiorari, debidamente sellada con la fecha y la hora de presentación, a los(as) abogados(as) de récord, o en su defecto, a las partes, así como al (a la) Procurador (a) General y al (a la) Fiscal de Dis-trito en los casos criminales, dentro del término jurisdiccional o de cumplimiento estricto establecido por ley, según fuere el caso, para presentar el recurso.(7)
Hemos resuelto controversias a la luz de esta disposición. Así, en Arriaga v. F.S.E., 145 D.P.R. 122 (1998), indicamos que existe una diferencia entre un término de cumplimiento estricto y un término jurisdiccional. En cuanto al término de cumplimiento estricto señalamos que el foro judicial no está sujeto al automatismo que conlleva el término jurisdiccional, sino que puede proveer justicia según lo ameriten las circunstancias. Añadimos que *671los requisitos de cumplimiento estricto se pueden observar tardíamente si existe y se demuestra detallada y cabal-mente una justa causa para no cumplir rigurosamente con ellos. Id., pág. 131.(8) Esto último se exige para que el tribunal pueda estar en posición de resolver y ejercer su dis-creción de una manera prudente.
Asimismo, señalamos que
... los tribunales pueden eximir a una parte del requisito de observar fielmente un término de cumplimiento estricto, si están presentes dos condiciones: (1) que en efecto exista justa causa para la dilacióni, y] (2) que la parte le demuestre detalladamente al tribunal las bases razonables que tiene para la dilación; es decir, que la parte interesada acredite de manera adecuada la justa causa aludida. (Enfasis suplido.) Arriaga v. F.S.E., supra, págs. 131-132.(9)
Apliquemos el derecho expuesto a los hechos del pre-sente caso.
rH HH HH
El Tribunal de Primera Instancia dictó la resolución re-currida el 14 de noviembre de 1996, y ésta fue notificada a las partes el 21 de noviembre. Desde esta fecha, el E.L.A. tenía un término (de cumplimiento estricto) de treinta (30) días para presentar un recurso de certiorari ante el Tribu*672nal de Circuito.(10) Este término vencía el 23 de diciem-bre,(11) día cuando el E.L.A. presentó su recurso. Desde ese día, el E.L.A. tenía cuarenta y ocho (48) horas para notifi-carle al tribunal recurrido de la petición de certiorari presentada. Originalmente, dicha notificación se hizo en tiempo al Tribunal de Primera Instancia, Sala Superior de Mayagüez, aunque el verdadero tribunal recurrido era el de Aguadilla. Este último tribunal fue notificado cerca del 15 de enero de 1997,(12) es decir, aproximadamente veinti-trés (23) días después de haberse presentado el recurso ante el Tribunal de Circuito.
En cuanto a la notificación a la parte contraria, el E.L.A. la tenía que hacer dentro del plazo dispuesto para la presentación del recurso. El E.L.A. cumplió con este tér-mino, pero notificó al abogado equivocado. No es hasta cerca del 30 de diciembre de 1996, aproximadamente siete (7) días después de haber vencido el plazo para notificar, que comparece el E.L.A. mediante una moción y certifica que está notificando al verdadero abogado del peticionario ese mismo día.
El Tribunal de Circuito, ante esta situación, prudente-mente emitió una resolución en la que le concedió al E.L.A. quince (15) días para que compareciera y mostrara causa por la cual no se debía desestimar el recurso por no ha-berse hecho las respectivas notificaciones conforme a derecho. El E.L.A. compareció y adujo como razón para el incumplimiento que la falta se debía y originaba “en el memorando de referido del expediente para evaluación del *673fiscal a cargo del caso. [É]ste, a[u]n cuando se refiere al [caso del peticionario], fue acompañado por una moción de un caso relacionado con el mismo, pero en otro tribunal y sobre otra persona. ... Se trata por tanto de errores ofici-nescos que tan pronto fueron advertidos fueron corregidos”. El Tribunal de Circuito expresó que la falta incurrida era de naturaleza excusable, por lo que no deses-timó el recurso.
Sin embargo, y luego de haber hecho un minucioso aná-lisis del expediente ante nos, encontramos que las razones aducidas por el E.L.A. no constituyen una causa justificada para dispensar del requisito de cumplimiento estricto en las notificaciones. Veamos.
Del propio recurso de certiorari presentado por el E.L.A. ante el Tribunal de Circuito surge varias veces quién es el abogado del peticionario y cuál es el tribunal recurrido. Así, en el inciso III de la petición, titulado "Resolución ob-jeto de revisión”, se señala correctamente el nombre de la Juez de instancia, la Hon. Leticia Espada Roldán, aunque incorrectamente se indica que pertenece a la Sala Superior de Mayagüez. En este mismo inciso se hace mención a los Núms. FASC96G0243, 244, 245 y 246, que corresponden a los números de las acusaciones contra el peticionario. Asi-mismo, el Apéndice I que acompaña la petición (que es la hoja de notificación y la resolución dictada por el foro de instancia), claramente indica el nombre de la juez, el tribunal recurrido, el nombre del abogado del peticionario y su dirección. De otra parte, el apéndice V contiene la se-gunda moción de desestimación presentada por el peticio-nario en el foro de instancia. De su epígrafe surge cuál es el tribunal recurrido, así como al final de esta moción aparece el nombre del abogado del peticionario y su dirección. Ade-más, el Apéndice VI contiene la solicitud de reconsidera-ción presentada por el Ministerio Público ante el foro de instancia. De ésta también surge cuál es el foro recurrido (en el epígrafe) y el nombre y la dirección del abogado del *674peticionario. Véase la certificación de notificación al final del escrito.
Por otro lado, al observar el “memorando de referido del expediente” nos podemos percatar de que en él se hace re-ferencia solamente al caso de autos: Pueblo v. Eddie Pérez Suárez c/p Pilingo. En su primer párrafo, se expresa que “[e]l 12 de noviembre de 1996, el Tribunal de Aguadilla desestimó la acusación por infracción al Art. 401 contra el acusado de epígrafe”. (Énfasis suplido.) En este memo-rando se hace un recuento casi exacto del trámite procesal del presente caso. Incluso se menciona correctamente el contenido de la resolución del Tribunal de Primera Instan-cia que desestimó las acusaciones. Ahora bien, los docu-mentos anejados a este memorando (una resolución y una moción en la cual se solicita la desestimación al amparo de la Regla 64(p) de Procedimiento Criminal, supra) son los únicos que pertenecen a otro caso, en específico al de Pueblo v. Ricardo Rivera Pagán, visto en la Sala Superior de Mayagüez y cuyo abogado era el Ledo. Harry Padilla Martínez.
Como se puede apreciar, la información pertinente para hacer las notificaciones apropiadas surgía con meridiana claridad del propio recurso presentado por el E.L.A. y del “memorando de referido del expediente”. Por esta razón, no consideramos que la explicación brindada por el E.L.A. constituya la justa causa que permita el incumplimiento con los requisitos de cumplimiento estricto en las notificaciones. No se trata aquí de un mero “error oficinesco”, sino de un descuido extremo al preparar y redactar el recurso de certiorari, lo que no puede constituir la justa causa que justifique el incumplimiento con los términos de cumplimiento estricto. Según hemos resuelto, “[njo es con vaguedades, excusas o planteamientos estereotipados que se cumple con el requisito de justa causa, sino con explicaciones concretas y particulares, debidamente evi-*675denciadas, que le permitan al tribunal concluir que la tar-danza o demora ocurrió razonablemente, por circunstan-cias especiales”. Arriaga v. F.S.E., supra, pág. 132.
Concluimos, por lo tanto, que abusó el Tribunal de Cir-cuito de su discreción al acoger un recurso de certiorari en el que no se adujo una justa causa, razonable, cabal y de-tallada, para haber notificado tanto a la parte contraria como al tribunal recurrido fuera de los términos de cumpli-miento estricto dispuestos para ello.
IV
Por los fundamentos antes expuestos, procede que se ex-pida el auto de “certiorari” solicitado y se dicte sentencia revocando la sentencia dictada por el Tribunal de Circuito el 28 de octubre de 1997.
El Juez Asociado Señor Negrón García concurrió con el resultado. Además, entiende que la presente ponencia no amerita ser publicada como opinión per curiam. El Juez Asociado Señor Hernández Denton concurrió con el resul-tado sin opinión escrita.

 Además, había presentado una moción de descubrimiento de prueba.


 En un escrito de 22 de noviembre de 1996, el Ministerio Público presentó una moción en oposición a que se desestimaran los cargos. Además, en un escrito de 27 de noviembre, el Ministerio Público solicitó la reconsideración de la resolución emitida. El foro de instancia nunca se expresó sobre estas mociones.


 Planteó la comisión de un solo error, a saber:
“Erró el Tribunal de Instancia al desestimar las acusaciones presentadas contra el [peticionario] en virtud de la Regla 64(p) de Procedimiento Criminal, por incuria sin celebrarse una vista evidenciaría.”


 Se había notificado al Ledo. Harry Padilla Martínez, con oficinas en Maya-güez, cuando el abogado del peticionario lo es el Ledo. José M. Cruz Ellis, con oficinas en Aguadilla. Este escrito está fechado el 30 de diciembre de 1996.


 En su lugar, el Estado Libre Asociado (en adelante el E.L.A.) había notificado al Tribunal de Primera Instancia, Sala Superior de Mayagüez.


 Planteó la comisión de dos (2) errores, a saber:
“PRIMER ERROR
“Incidió el Tribunal de Circuito de Apelaciones al resolver que fue contraria a derecho la desestimación de los cargos bajo las disposiciones de la Regla 64(p) de Procedimiento Criminal, por la violación del debido proceso de ley ante la demora injustificada del Estado en someter los cargos y por la incuria en que éste incurrió en la tramitación del caso, por haberse prescindido de la celebración de una vista evidenciaría.
“SEGUNDO ERROR
“Erró el Tribunal de Circuito de Apelaciones al denegar la solicitud de desesti-mación del recurso de certiorari instado por el Procurador General a pesar de que no acreditó la existencia de justa causa para el incumplimiento con las disposiciones de las Reglas 53.1(e)(4) de las de Procedimiento Civil y la 33(A) del Reglamento del Tribunal de Circuito de Apelaciones (que requieren la notificación del recurso al abogado de la parte recurrida dentro del término para la presentación del recurso).”


 Dispone el Plan de Reorganización Núm. 1 de la Rama Judicial, aprobado el 28 de julio de 1994, según enmendado, conocido como la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. see. 22 et seq.), en su Art. 4.002(f), que el Tribunal de Circuito, en lo pertinente, atenderá
“[mjediante auto de certiorari expedido a su discreción, de cualquier otra reso-lución u orden dictada por el Tribunal de Primera Instancia ... En estos casos, el recurso de certiorari se formalizará presentando una solicitud dentro de los treinta (30) días siguientes a la fecha de notificación de la resolución u orden. El término aquí dispuesto es de cumplimiento estricto, excepto cuando mediaren circunstancias especiales debidamente sustentadas en la petición de certiorari.” (Énfasis suplido.) 4 L.P.R.A. sec. 22k(f).


 Además, véanse: González Santos v. Bourns P.R., Inc., 125 D.P.R. 48, 57-58 (1989); Pueblo ex rel. R.S.R., 121 D.P.R. 293, 300 esc. 3 (1988); Morales v. Méndez Más, 109 D.P.R. 843, 845 (1980); Pueblo v. Fragoso Sierra, 109 D.P.R. 536, 539 (1980) (donde se desestimó un recurso porque la parte peticionaria no presentó una copia del mismo al Tribunal Supremo dentro del término de cumplimiento estricto de cua-renta y ocho (48) horas luego de haberlo presentado en el tribunal sentenciador).


 Se define “justo” como “that which is right and fair according to positive law”. (Enfasis suplido.) J.B. Saunders Words and Phrases, Legally Defined, Londom, Ed. Butterworths, 1967, pág. 251. De otro lado, “justa causa” se define como “[alquella causa ajena a la causa legal, que está basada en motivos razonables, y debe existir una razón honesta regulada por la buena fe”. (Enfasis suplido.) I. Rivera Garcia, Diccionario de términos jurídicos 2da ed., Orford, Ed. Equity, 1985, pág. 148.


 Dispone el Art. 4.002(f), supra, de la Ley de la Judicatura de Puerto Rico de 1994, supra, en lo pertinente, que “[e]n casos criminales, la presentación de una moción de reconsideración no interrumpirá el término para solicitar un certiorari bajo este inciso a menos que el Tribunal de Primera Instancia acoja la moción dentro del término de treinta (30) días dispuesto en este inciso para solicitar un certiorari”.


 El término de treinta (30) días realmente vencía el 21 de diciembre, pero por ser este día sábado, se extendió hasta el lunes 23 de diciembre.


 La moción que obra en el expediente no tiene sellados el día y la hora cuando fue presentada en el Tribunal de Circuito. La fecha señalada es la que consta al final del documento redactado por el Procurador General.